
	

113 HR 5099 IH: To amend the National Institute of Standards and Technology Act to remove the National Security Agency from the list of the entities consulted during the development of information systems standards and guidelines.
U.S. House of Representatives
2014-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5099
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2014
			Mr. Grayson introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To amend the National Institute of Standards and Technology Act to remove the National Security
			 Agency from the list of the entities consulted during the development of
			 information systems standards and guidelines.
	
	
		1.Information systems standards consultationSection 20(c)(1) of the National Institute of Standards and Technology Act (15 U.S.C. 278g–3(c)(1))
			 is amended by striking the National Security Agency,.
		
